Citation Nr: 0732347	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  96-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, to include whether new and material evidence has 
been submitted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.  He served in the Republic of Vietnam from August 1969 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which denied the benefit sought on appeal.  
The notice of disagreement was filed in February 1995, the 
statement of the case was issued in January 1996, and a 
substantive appeal was filed in March 1996.  This matter was 
remanded by the Board in August 2004 for further development.


FINDINGS OF FACT


1.  By rating decision in January 1993, the RO denied 
entitlement to service connection for PTSD, finding that new 
and material evidence had not been submitted to reopen the 
claim; the veteran was notified of the decision but he did 
not initiate an appeal.

2.  The evidence associated with the claims file since the 
January 1993 RO decision is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1993 decision denying entitlement to 
service connection for  PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the January 1993 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA VA certain duties to notify and assist the 
appellant.  Given the fact that the Board is reopening the 
claim of entitlement to service connection for post traumatic 
stress disorder, and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

Claim to Reopen for Post Traumatic Stress Disorder

Service connection for PTSD was denied in a January 1993 
rating decision, in pertinent part, because the veteran did 
not submit evidence that he suffered from the disorder.  The 
veteran did not appeal.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under the regulation applicable to this particular case, 38 
C.F.R. § 3.156(a) (2000), in order to reopen this claim 
evidence must be added to the record which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence available prior to January 1993 consisted of service 
medical and personnel records, which indicated no complaints, 
treatment, or diagnosis of PTSD; VA medical records; 
September-December 1988 private medical records from Fair 
Oaks Hospital; a February 1990 PTSD questionnaire; and 
statements from the veteran.  A review of these records 
reveals no evidence that the veteran had been diagnosed with 
post traumatic stress disorder.  

The voluminous evidence received since the January 1993 
rating decision includes VA medical records, statements by 
the veteran; private treatment records from South Oaks 
Hospital, a May 1997 letter from the United States Marine 
Corps, private medical records from North Shore Southside 
Hospital, private medical records from Pilgrim Psychiatric 
Center, an undated/unsigned PTSD questionnaire, and Social 
Security Administration records.  Of pertinence to the claim 
to reopen are multiple records which now include a diagnosis 
of PTSD.  

Given the fact that the record available at the time of the 
January 1993 rating decision did not include a diagnosis of 
PTSD, the Board finds that this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence, the claim is reopened.


ORDER

New and material evidence having not presented, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.


REMAND

As the Regional Office found that new and material evidence 
had not been submitted, in light of the decision reached 
above, remanding this case is required to comply with the due 
process requirements of law.  Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).

The Board takes this opportunity to again notify the veteran 
that VA has been unable to verify any claimed stressor due to 
his failure to provide sufficiently detailed information.  
Accordingly, the Board invites the veteran to provide VA with 
additional information detailing the names, ranks and units 
of any individuals involved, the dates of each claimed 
stressful event, and the place where the claimed stressful 
event occurred.   Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)  (The veteran has an obligation to assist in the 
development of his claim.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.)

Therefore, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying the reported 
in-service stressors which he believes 
are responsible for his PTSD.  The best 
evidence would be independently 
verifiable evidence documenting the 
claimed incidents or verifying his 
claimed service in combat.

2.  If and only if the veteran provides 
information that is capable of being 
verified, then this REMAND, a copy of the 
veteran's DD 214, and a copy of all 
service personnel records should be sent 
to Headquarters, United States Marine 
Corps.  They are to be requested to 
attempt to provide any additional 
information which would corroborate the 
veteran's alleged in-service stressors.  
If no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file, and the 
veteran informed in writing.

3.  If and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
immediately arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine whether the 
appellant has PSD due to a verified in-
service stressor.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner may only rely upon the 
verified history detailed in the reports 
provided by Headquarters, United States 
Marine Corps and/or the RO.  The claims 
folders must be provided to and reviewed 
by the examiner prior to the conduct of 
any requested study.  A complete 
rationale for any opinion expressed must 
be provided.

4. The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


